NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Argued October 4, 2022
                             Decided November 10, 2022

                                        Before

                   MICHAEL Y. SCUDDER, Circuit Judge

                   AMY J. ST. EVE, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

Nos. 21-2875 & 21-2892

UNITED STATES OF AMERICA,                        Appeals from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 Nos. 1:20-CR-00673-1 & 1:21-CR-00281-1
ANTOINE WHITE,
    Defendant-Appellant.                         Ronald A. Guzmán,
                                                 Judge.

                                      ORDER

       Antoine White pleaded guilty to unlawful transportation of stolen goods,
18 U.S.C. § 2314, and felony possession of a firearm, 18 U.S.C. § 922(g)(1), and was
sentenced, above his calculated guidelines range, to 84 months’ prison time. He appeals
his sentence by arguing that the court relied on inaccurate information about his prior
employment and criminal history and failed to address a mitigating argument. Because
the district court did not commit procedural error, we affirm the sentence.
Nos. 21-2875 & 21-2892                                                                Page 2

        In 2020, White and an accomplice broke into a northwest Indiana store, took six
dirt bikes, loaded them into a rental truck, and set off for Chicago. They fled law
enforcement in an ensuing chase on the interstate, during which they collided with
another truck and attempted to ram a police car. After crashing the rental truck into a
concrete barrier, White and his accomplice took off on foot. Illinois police found White
and arrested him shortly thereafter.

        With state charges pending for the bike theft, White was indicted for unlawfully
transporting stolen goods in interstate commerce in violation of 18 U.S.C. § 2314.
United States v. White, No. 1:20-CR-00085 (N.D. Ind. Jul. 16, 2020). White was already on
federal supervised release for three prior convictions stemming from a string of gun
thefts. Because he violated his supervised-release terms, a bench warrant was issued for
his arrest. United States v. White, 1:20-CR-00673(1) (N.D. Ill. Sep. 24, 2020). United States
Marshals executed the arrest warrant and found White in possession of a firearm with
an altered serial number, in violation of 18 U.S.C. § 922(g)(1). Id.

        The parties agreed to consolidate and transfer the cases to the Northern District
of Illinois for plea and sentencing. FED. R. CRIM. P. 20(a). White pleaded guilty to the
transportation of stolen goods and unlawful possession of a firearm charges. The
presentence investigation report set White’s offense level at 16 and criminal history
category at IV, resulting in a guidelines range of 33 to 41 months. Neither party
disputed the sentencing range or underlying calculations, and the district court adopted
the report. The prosecution, noting the seriousness of the bike theft and White’s
criminal history, recommended a prison sentence of 41 months. White argued for
25 months. He stated that his father was murdered when White was 10 years old, and
White also highlighted the deaths of his girlfriend, cousin, and four friends shortly after
his release from prison, which disrupted his transition to life outside prison. He also
explained that he carried a firearm for self-protection because he feared retaliation for a
murder his younger brother committed.

       The court sentenced White to an above-guidelines 84 months’ prison term. When
remarking upon White’s criminal history, the court recounted that he previously had
“robbed” multiple gun stores, those thefts had been preplanned, and fewer than half of
the 455 stolen firearms had been recovered. The court stressed the violent and
premeditated nature of the offense, White’s dangerous flight from law enforcement,
and his “uninterrupted pattern” of criminal offenses. The court also underscored
White’s sparse employment history, singling out a month or two at a temporary
employment agency, six months at a McDonald’s, a month at Skate King (a roller-
Nos. 21-2875 & 21-2892                                                                Page 3

skating rink), and five months at Footaction (a shoe store). In the court’s view, this
history reflected White’s “failure to be gainfully employed [and] live up to his
responsibilities” and the ineffectiveness of earlier sentences to deter him from further
crime. The court ultimately concluded that the guidelines range did not sufficiently
reflect the need for specific deterrence, respect for law, and the defendant’s
uninterrupted pattern of criminal conduct.

       On appeal, White argues that the district court relied on inaccurate information
at sentencing when it misstated his employment history. He argues, and the
government concedes, that the court misstated the length of his employment at Skate
King by saying that White worked there for one month (the undisputed presentence
report confirms he worked at Skate King for eight or nine months). This work
experience, White insists, undermines the court’s conclusions that he had “virtually no
employment history in the last ten years” and that he “worked for months at a time in
jobs that don’t mean much.”

        The parties dispute the applicable standard of review on this matter. White
maintains that selecting a sentence based on clearly erroneous facts is a significant
procedural error entitled to de novo review. See United States v. Jackson, 547 F.3d 786, 792
(7th Cir. 2008). The government argues that plain error applies because White did not
raise these objections at the sentencing hearing.

       We recently clarified an apparent uncertainty in our circuit’s caselaw regarding
which standard applies in such situations. In United States v. Wood, 31 F.4th 593, 598
(7th Cir. 2022), we explained that there may be circumstances where a district court’s
ruling at a sentencing hearing creates new grounds for appeal, and FED. R. CRIM. P. 51(a)
dictates that a litigant need not object to preserve his appellate options. “Litigants
cannot be required to interrupt a judge mid-explanation (and risk inviting the ire of the
court …).” Wood, 31 F.4th at 598. To preserve his argument on appeal, White was not
obligated to object to the court’s ruling, so we review de novo.

        But even under de novo review, White faces a steep burden. “A convicted
defendant has a due process right to be sentenced based on accurate information.”
United States v. Propst, 959 F.3d 298, 304 (7th Cir. 2020). But in order to have his sentence
set aside because of this inaccurate information, he must show that the inaccurate
information “mattered in the sentencing decision.” United States v. Pennington,
908 F.3d 234, 240 (7th Cir. 2018). Moreover, the inaccuracy must have affected the
defendant’s substantial rights. Propst, 959 F.3d at 304. “A court demonstrates ‘actual
Nos. 21-2875 & 21-2892                                                               Page 4

reliance on misinformation’ when sentencing if ‘the court gives explicit attention to [the
misinformation], founds its sentence at least in part on it, or gives specific consideration
to the misinformation before imposing sentence.’” Id. (quoting United States v. Chatman,
805 F.3d 840, 844 (7th Cir. 2015)).

       White has not shown that the district court’s factual error was a driving factor in
the sentence. The court placed a great deal of emphasis on White’s repeated violent
criminal conduct and the lack of deterrence his lengthy prior terms of incarceration had
on him. The court said it was troubled by an “uninterrupted pattern” of criminality and
that the guidelines calculation inadequately reflected the seriousness of the two
offenses. The court reasoned that White’s prior prison sentences had “no discernable
effect” on deterrence. The court also emphasized the scale and premeditated nature of
White’s offenses as well as the dangerous circumstances surrounding his flight from
law enforcement where he attempted to ram into a law enforcement vehicle and
crashed into another vehicle.

      In addition, the court’s sentence reflected White’s lack of respect for the law.
The court noted that he was on supervised release when he committed this offense and
he had violated numerous prison rules while previously incarcerated.

        The transcript also does not suggest that the court based its sentence on
misconceptions about the number of months White worked at Skate King. Although the
court discussed White’s employment history at the sentencing hearing, it misstated
White’s work history only once and placed greater emphasis on his extensive criminal
history and the need for deterrence. It is clear from these statements that the court’s
focus was on the temporary nature of his jobs over a ten-year period, including a six-
month stint at McDonald’s, rather than a specific length of any job. Similarly, in its
written statement of reasons, the court included the same misstatement about
employment history but stressed the broader need for the sentence “to reflect the
seriousness of the offense, afford adequate deterrent to criminal conduct, protect the
public from further crimes by this defendant and provide defendant with needed
educational or vocational training.” Because the finding about work history did not
affect the court’s ultimate sentencing decision, it did not rely on the inaccuracy. Cf.
United States v. Miller, 900 F.3d 509, 514 (7th Cir. 2020) (finding plain error and
remanding where district court repeatedly misstated and emphasized the number of
defendant’s prior felony convictions, both orally and in written explanation).
Nos. 21-2875 & 21-2892                                                              Page 5

       White next argues that the court’s pronouncement that “multiple stores were
robbed” was inaccurate because he was charged with burglary, not robbery. But this
isolated reference to robbery does not suggest an inaccuracy that affected sentencing.
The court used the term “robbed” only once at sentencing, and the court—in its
statement of reasons—properly recharacterized the prior offense as a burglary. When a
sentencing judge corrects an oral statement in the written statement of reasons, remand
is unnecessary. United States v. Reed, 859 F.3d 468, 474 (7th Cir. 2017).

        White also contends that the district court relied on another piece of inaccurate
information—the statement in his 2012 presentence report (in connection with his prior
gun-theft offense) that fewer than half of the 455 firearms stolen by White and his
accomplices had ever been recovered. To White, this statement was speculative, because
one could infer that additional firearms have been recovered in the decade since the
earlier report was issued. But White has produced no evidence that additional firearms
have been recovered since 2012, a point on which he bears the burden of proof. See
United States v. Rogers, 44 F.4th 728, 740 (7th Cir. 2022). Moreover, the district court’s
primary reason to discuss the 2012 theft was to highlight its nature as a “preplanned,
executed theft of a grand amount of lethal firearms,” not the specific number of firearms
that had not been recovered. Thus, even if the district court’s finding was inaccurate, it
would not be reversible error because the court did not rely on this finding to determine
the sentence.

       Finally, White asserts that the district court failed to address his argument in
mitigation that he carried a firearm to protect himself because he feared retaliation for a
murder his brother committed. But the sentencing transcript shows that the court
meaningfully considered this argument. See United States v. Sanchez, 989 F.3d 523, 540
(7th Cir. 2021). The court indicated that it understood and considered the effects of gun
violence on White, noting his “tragic losses to violence.” It also stated that it was
“perplexed why [White] would steal and sell and possess illegal guns when they have
done so much harm to him and his family.” Moreover, this argument is implicated in
the nature and circumstances of White’s offense, which the court considered, and the
court could, in its discretion, conclude that White required a longer sentence because
the prior convictions had not deterred him from unlawfully possessing a gun. We
conclude, therefore, that the district court meaningfully, if implicitly, considered this
argument. See id.

                                                                              AFFIRMED.